Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on October 21, 2022 is acknowledged.  
The traversal is on the ground(s) that not all of the various species identified by the examiner have mutually exclusive characteristics, and some of the identified species represent multiple embodiments with mutually exclusive characteristics. 
Applicant argues that Species A should actually encompass Figures 1-6 and 15 A-18C, and species C should be redefined to encompass figures 7-10
Applicant expresses the request to elect newly defined Species A, figures 1-6 and 15A-18C, encompassing claims 1-20.
Examiner accepts applicant’s redefinition of Species A, figures 1-6 and 15A-18C and Species C, figures 7-10, as well as applicant’s election of the newly defined Species A. 






Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third section” of claim 8 must be shown or the feature(s) canceled from the claim(s).  
See corresponding 35 USC 112 rejections below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear if the “bottom rung of the first set of rungs” in lines 16-17, is one of or in addition to the first rung and second rung of the first set of rungs in lines 12-13. 
Claim 8 is indefinite for a couple of reasons. First of all, it is unclear where the “third section” is, it does not appear to be disclosed in the specification or identified in the drawings. Via the disclosure there it appears that only first and second sections of rails are disclosed. Secondly, claim 8 states that the second sections are substantially linear and the third sections are curved outward, which directly contradicts claim 1 which states the second sections are flared outward. As a result of the unknown “third section” as well as the second sections being disclosed as flared outward in claim 1 but linear in claim 8, the claim as a whole is indefinite and unclear. 
Due to the contradicting claim language with respect to the second section (flared in claim 1, linear in claim 8), no art is currently applied to claim 8. However, depending on if/how the claim is amended to overcome this issue, art may be applicable in the future.  
Appropriate correction and clarification are required.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 6,866,117) in view of Ashton et al. (US 4,371,055), as best understood in light of the above rejections.
Moss discloses:
1. A ladder (10; figures 1 & 2), comprising: 
a first assembly, including: 
a first pair of rails (rails of front ladder 12; figure 1) spaced apart from each other, each rail of the first pair of rails having a first section (20) and a second section (18), the first section being positioned at an upper end of the first assembly (figure 1), the second section being positioned at a lower end of the first assembly (figure 1), 
wherein the first sections are substantially linear and parallel (figure 1), and the second sections are flared outward to a greater distance apart from each other relative to a distance between the first sections at the upper end of the first assembly (figures 1-3); 
a first set of rungs (14) extending between and coupled to the first pair of rails (figures 1-3); 
wherein a first rung of the first set of rungs extends between the second sections of the first pair of rails and has a greater length than a second rung of the first set of rungs extending between the first sections of the first pair of rails (figure 3); 
a pair of feet (42) respectively coupled to the first pair of rails (figure 3); and 
a pair of brace members (41) coupled to the first pair of rails and to a bottom rung of the first set of rungs and extending toward the pair of feet from the bottom rung (figure 3); 
a first pair of hinge portions (194 of 16) respectively coupled with the first pair of rails (figures 1,2 & 27-34); and 
a second assembly (rails of reader ladder 12; figure 1), including: 
a second pair of rails spaced apart from each other (figures 1 & 2); 
a second pair of hinge portions (196 of 16) respectively coupled with the second pair of rails and being pivotally coupled with the first pair of hinge portions (figures 1, 2 & 27-34), wherein the first pair of hinge portions and the second pair of hinge portions are configurable between at least a first locked position (figure 27), a second locked position (figures 1 & 29), and a third locked position (figures 2 & 34), wherein in the first locked position, the first pair of rails and the second pair of rails are in a collapsed configuration (figure 27), wherein in the second locked position, the first pair of rails and the second pair of rails are in a stepladder configuration (figures 1 & 29), and wherein in the third locked position, the first pair of rails and the second pair of rails are in an extended configuration (figures 2 & 34); and 
a second set of rungs (14 of reader ladder; figure 1) extending between and coupled to the second pair of rails (figures 1 & 2); 
wherein the first pair of rails and the second pair of rails each comprise a composite fiberglass material (figures 4-6 and column 7, lines 5-7, column 8 lines 1-3).  
Moss does not disclose the first and second set of rungs to be positioned entirely between a first pair of C-shaped channels defined by the first and second pair of rails.
However, Ashton et al. teach, a fiberglass ladder (Abstract) wherein first and second set of rungs are positioned entirely between respective first and second pair of C-shaped channels defined by the rails (figures 1-4).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to construct the rails and rungs of Moss such that the rungs are positioned entirely between C-shaped channels, as taught by Ashton et al., so as to provide a ladder with a smaller envelope resulting in a more compact ladder in storage and transportation.

Moss also discloses:
5. wherein a first rail of the second pair of rails and a second rail of the second pair of rails are straight and parallel to each other (20 and 20 of second pair of rails are straight and parallel to each other; figure 1). 
9. wherein the first set of rungs comprises at least two rungs extending between the first sections of the first pair of rails and comprises at least two rungs extending between the second sections of the first pair of rails (figures 1-3). 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss and Ashton et al. as applied to claim 1 above, and further in view of Yeh (US 6,343,406). While Moss discloses the hinge portions to be locked and unlocked to the different positions they do not disclose the locking and unlocking by movement of a pair of buttons along a longitudinal axis.
However, Yeh, teaches
2. wherein the first pair of hinge portions and the second pair of hinge portions form a pair of lockable hinges operable between a locked configuration and an unlocked configuration by movement of a pair of buttons (6) along a longitudinal axis (figure 3, 4) of the pair of buttons, the longitudinal axis extending through the pair of lockable hinges (figures 2-4).
3. wherein the pair of buttons are independently movable along the longitudinal axis (each button 6 only operates its own pair of hinges; therefore, each pair of hinges operates individually). 
4., wherein the pair of lockable hinges are operable to unlock in response to inward axial movement of the pair of buttons (figures 3 & 4).  
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to construct the hinges of Moss to be operable by a inwardly possible buttons as taught by Yeh for added ease in adjusting the ladder positions for workers who may be wearing thick utility gloves, making it difficult to grip and pull other adjustment means.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss and Ashton et al. as applied to claim 1 above, and further in view of Spalding (US 964,324). Neither Moss nor Ashton teach a ladder cap extending between the first pair of rails at the upper end of the first assembly.
However, Spalding teaches
6. comprising a top cap (10 and uppermost 4) extending between the first pair of rails at the upper end of the first assembly (figure 1), wherein the top cap is at least partially pivotable relative to the first pair of rails (figures 1-3).
7.comprising a top cap (10 and uppermost 4) extending between the first pair of rails at the upper end of the first assembly, wherein the top cap is configured as a step for the ladder when the first pair of rails and the second pair of rails are in the extended configuration (figure 3).  
Therefore, it would have been obvious to one of ordinary skill the effective filing date of the claimed invention to provide the ladder of Moss with a top, such as that taught by Spalding, so as to provide additional workspace and versatility to the stepladder configuration, while not eliminating any steps in the other configurations.




Claim(s) 10 and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 6,866,117) in view of Spalding (US 964,324).
Moss discloses:
10. A combination ladder (10; figures 1 & 2), comprising: 
a first assembly, including: 
a first pair of rails (rails of front ladder 12; figure 1) spaced apart from each other, each rail of the first pair of rails having a first section (20) and a second section (18), the first section being positioned at an upper end of the first assembly (figure 1), the second section being positioned at a lower end of the first assembly (figure 1), 
wherein the first sections are substantially linear and parallel (figure 1), and the second sections are flared outward to a greater distance apart from each other relative to a distance between the first sections at the upper end of the first assembly (figures 1-3); 
a first set of rungs (14) extending between and coupled to the first pair of rails (figures 1-3); 
wherein a first rung of the first set of rungs extends between the second sections of the first pair of rails and has a greater length than a second rung of the first set of rungs extending between the first sections of the first pair of rails (figure 3); 
a first pair of hinge portions (194 of 16) respectively coupled with the first pair of rails (figures 1,2 & 27-34); 
a second assembly (rails of reader ladder 12; figure 1), including: 
a second pair of rails spaced apart from each other (figures 1 & 2); 
a second pair of hinge portions (196 of 16) respectively coupled with the second pair of rails and being pivotally coupled with the first pair of hinge portions (figures 1, 2 & 27-34) to form a lockable pair of hinges including an actuator (200; figures 28, 30-32), wherein the first pair of hinge portions and the second pair of hinge portions are configurable between at least a first position (figure 27), a second position (figures 1 & 29), and a third position (figures 2 & 34) in response to movement of the actuator between at least a first state locking the pair of lockable hinges and a second state unlocking the pair of lockable hinges (figures 27-32),
wherein in the first position, the first pair of rails and the second pair of rails are in a collapsed configuration (figure 27), 
wherein in the second position, the first pair of rails and the second pair of rails are in a stepladder configuration (figures 1 & 29), and 
wherein in the third position, the first pair of rails and the second pair of rails are in an extended configuration (figures 2 & 34); and 
a second set of rungs (14 of reader ladder; figure 1) extending between and coupled to the second pair of rails (figures 1 & 2); 
wherein the first pair of rails and the second pair of rails each comprise a composite fiberglass material (figures 4-6 and column 7, lines 5-7, column 8 lines 1-3).  
Moss does not disclose a top cap coupled with the first pair of rails.
However, Spalding teaches a combination ladder (figures 1-3), comprising
a top cap (10 and uppermost 4) coupled with the first pair of rails at the upper end of the first assembly (figure 1), the top cap being at least partially pivotable relative to the first pair of rails (figures 1-3), the top Being usable as a rung at least when the first pair of hinge portions and the second pair of hinge portions are configured in the third position (figure 3).
Therefore, it would have been obvious to one of ordinary skill the effective filing date of the claimed invention to provide the ladder of Moss with a top, such as that taught by Spalding, so as to provide additional workspace and versatility to the stepladder configuration, while not eliminating any steps in the other configurations.
Moss additionally discloses:
13.wherein the actuator comprises a pair of actuators individually actuatable on each lockable hinge of the pair of lockable hinges (where in actuator 200 is provided on each of the hinges, such that each hinge is individually operable/actuatable).
14.further comprising a pair of braces coupled to a rung of the first set of rungs and respectively coupled to the first pair of rails (figure 3).  
15. wherein a first rail of the second pair of rails has a first bottom end parallel to a second bottom end of a second rail of the second pair of rails (bottom ends of 20 are parallel to one another).  




Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss and Spalding as applied to claim 10 above, and further in view of Ashton et al. (US 4,371,055). Moss does not disclose the first and second set of rungs to be positioned entirely between a first and second volumetric envelope defined between the front faces of the rails.
However, Ashton et al. teach, a fiberglass ladder (Abstract), 
11. wherein the first set of rungs is positioned entirely within a first volumetric envelope defined between front faces of the first pair of rails and rear faces of the first pair of rails (figures 1-4).  
12. wherein the second set of rungs is positioned entirely within a second volumetric envelope defined between front faces of the second pair of rails and rear faces of the second pair of rails (figures 1-4).  
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to construct the rails and rungs of Moss such that the rungs are positioned entirely between a volumetric envelope defined by the front and rear faces of the rails, as taught by Ashton et al., so as to provide a ladder with a smaller envelope resulting in a more compact ladder in storage and transportation.






Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 6,866,117) in view of Plasterer (US 912,409) and Ashton (US4371055).
Moss discloses:
16. A combination ladder (figures 1 & 2), comprising: 
a first assembly (front ladder 12; figure 1), including: 
a first pair of rails spaced apart from each other, wherein lower ends of the first pair of rails are spaced a greater distance apart than upper ends of the first pair of rails (figures 1-3); 
a first set of rungs (14 of front ladder 12) extending between and coupled to the first pair of rails (figures 1-3), 
wherein a first rung of the first set of rungs extending between the lower ends of the first pair of rails has a greater length than a second rung of the first set of rungs extending between upper ends of the first pair of rails (figure 3); 
a pair of feet (42) respectively coupled to the first pair of rails (figure 3); 
a pair of brace members (41) coupled to the first pair of rails and to the first rung, the pair of brace members extending toward the pair of feet from the first rung (figure 3); 
a first pair of hinge portions (194 of 16) coupled to the upper ends of the first pair of rails (figures 1, 27); and 
and a second assembly (rear ladder 12; figure 1), including: 
a second pair of rails spaced apart from each other (figure 1); 
a second set of rungs (14 of rear ladder 12) extending between and coupled to the second pair of rails (figure 1); 
a second pair of hinge portions (196 of 16) coupled to upper ends of the second pair of rails and respectively pivotally coupled with the first pair of hinge portions (figures 1, 2, 27-34), 
wherein the first pair of hinge portions and the second pair of hinge portions are lockable in at least a first position (figure 27, 30, 32, 33), a second position (figure 1, 29), and a third position (figure 2, 34) by a locking mechanism (200) including at least two laterally-displaceable members (figures 27-32); 
wherein in the first position (figure 27, 30, 32, 33), the first pair of rails is arranged parallel to the second pair of rails and with the lower ends of the first pair of rails adjacent to the second pair of rails (results of hinge position), 
wherein in the second position (figure 1), the first pair of rails is arranged in a stepladder configuration relative to the second pair of rails (figure 1); 
wherein in the third position (figure 2), the first pair of rails is arranged parallel to the second pair of rails and with the lower ends of the first pair of rails extending away from the second pair of rails (figure 2); 
wherein the at least two laterally-displaceable members are movable between a locked position and an unlocked position, the locked position being laterally outwardly positioned relative to the unlocked position (28, 30, 31, 32; note that laterally outward can be outward from the ladder as a whole or outward away from the hinge); 
wherein the first pair of rails and the second pair of rails each comprise at least one composite fiberglass material (figures 4-6 and column 7, lines 5-7, column 8 lines 1-3).  
Moss does not disclose the first set of rungs to be positioned entirely between a volumetric envelope defined between the front faces of the rails.
However, Ashton et al. teach, a fiberglass ladder (Abstract), 
wherein the first set of rungs is positioned entirely within a first volumetric envelope defined between front faces of the first pair of rails and rear faces of the first pair of rails (figures 1-4).  
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to construct the rails and rungs of Moss such that the rungs are positioned entirely between a volumetric envelope defined by the front and rear faces of the rails, as taught by Ashton et al., so as to provide a ladder with a smaller envelope resulting in a more compact ladder in storage and transportation.
Additionally, Moss does not teach a top cap extending between and coupled to the upper ends, and wherein in the third position, the top cap provides an upper support surface to support a user ascending or descending the ladder. 
However, Plasterer teaches: a combination ladder comprising
a top cap (I, including prop latches) extending between and coupled to the upper ends (figures 1-7, 9, 12);
wherein in the third position (figure 3), the top cap provides an upper support surface to support a user ascending or descending the ladder (figure 3).
Therefore, it would have been obvious to one of ordinary skill the effective filing date of the claimed invention to provide the ladder of Moss with a top, such as that taught by Plasterer, so as to provide additional workspace and versatility to the stepladder configuration, while not eliminating any steps in the other configurations.
Moss also discloses:
17. wherein in the third position, the second pair of rails is offset (vertically offset) from the first pair of rails (figure 2).  
18. wherein the at least two laterally-displaceable members are separately movable between their locked and unlocked positions (each locking mechanism 200 on each hinge is operated separately).
20. wherein a pivot axis of the first pair of hinge portions and the second pair of hinge portions is offset from a longitudinal axis of the first pair of rails (figure 1).  
Plasterer also teaches:
19. wherein at least one rail of the second pair of rails is configured to be received in a channel formed in the top cap (figure 4; the latch prop (best seen in figure 12), forms the channels of the top cap), the channel at least partially covering at least three sides of the at least one rail when the at least one rail is received in the channel (figures 3-7, 9, 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634